Harold A. Stevens, J.
Defendant, a nonresident partnership, not doing business within this State, appears specially and moves to vacate service of process on the ground that this court lacks jurisdiction. Plaintiff, a New Jersey corporation, opposes the application, contending that, under the terms of a distributor franchise agreement, the defendant named an agent to receive process and that when the procedure as therein set forth was complied with, this court acquired jurisdiction. Plaintiff asserts it served process in compliance with the terms of the agreement.
*1038We are of the opinion, under the circumstances here, that is, neither party is a resident of or doing business within the State, and the agreement was not executed within the State, and there was no personal service made, that the designation was ineffectual to confer jurisdiction. Motion granted.